Order filed March 19, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00384-CV
                                   ____________

    MIDTOWN PARK DEVELOPMENT LTD., PAUL T. YOUNG AND
                 HORIZON 2003, LLC, Appellants

                                        V.

                           LOUIS F. GOZA, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-0010

                                   ORDER

      Appellants’ brief was due February 27, 2019. No brief or motion for extension
of time has been filed.

      Unless appellants file a brief with this court on or before April 3, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM